

 
Exhibit 10(b)
PROGRESS ENERGY, INC.
 
AMENDED AND RESTATED
 
MANAGEMENT DEFERRED COMPENSATION PLAN
 


 
Adopted as of January 1, 2000
 
(As Revised and Restated effective April 1, 2005)
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS


                                                                        Page
 
PREAMBLE                                                                         1
 
ARTICLE
I     DEFINITIONS                                                           2
1.1    Account
Balance                                                           2
1.2    Additional Deferral
Election                                                                                        2
1.3    Affiliated
Company                                                       2
1.4    Board                                                               2
1.5    Board Committee                                                          
2
1.6    Change of
Control                                                                 2
1.7    Change of Form
Election                                                                                     
4
1.8    Change-of-Investment
Election                                                          4
1.9    Code                                                                                                               
5
1.10         
Committee                                                               5
1.11         
Company                                                                                                                               
5
1.12          Company Incentive
Plans                                                                                                                                                           
5
1.13          Continuing
Directors                                                                                                                                                                   
5
1.14          Deemed Investment
Return                                                                 5
1.15          Deferral
Election                                                            6
1.16         
Deferrals                                                                 6
1.17          Effective
Date                                                                                                                                                                                6
1.18          Eligible
Employee                                                                                                                                                                         
6
1.19          Employee Stock Incentive
Plan                                                                                                                                                  
6
1.20          Enrollment
Form                                                                                                                                                                            6
1.21         
ERISA                                                                                                                                                                                             6
1.22          Incentive Matching
Allocations                                                                                                                                                
7
1.23          Investment
Election                                                                                                                                                                      7
1.24         Matching
Allocation                                                             7
1.25         Net
Salary                                                                                                                       
7
1.26        
Participant                                                                                                                                                                                      
7
1.27         Participant
Accounts                                                                                                                                                                   
7
1.28         Participant Company
Account                                                    7
1.29         Participant Deferral
Account                                                       8
1.30         Participant Matchable
Deferral                                                    8
1.31         Payment
Commencement                                                      8
1.32         Phantom Investment
Fund                                                                           8
1.33         Phantom Funds
Account                                                     9
1.34         Phantom Investment
Subaccount                                               9
1.35         Phantom Stock Unit                                               9
1.36        
Plan                                                                   9
1.37         Plan
Year                                                                                                                                                                                         
9
1.38         Plan Year
Accounts                                                                                                                                                                      
9
1.39         Progress Energy 401(k) Savings & Stock Ownership
Plan                                                                                                     
10
1.40         Retirement
Date                                                                                                                                                                             
10
1.41        
Salary                                                                                                                                                                                              
11
1.42         SMC
Participant                                                                                                                                                                            
11
1.43         Sponsor                                                                                                                                                                                          
11
1.44        
SSERP                                                                                                                                                                                             
11
1.45         Valuation
Date                                                                                                                                                                               
11
1.46        
Value                                                                                                                                                                                               
11
1.47         Years of
Service                                                                                                                                                                             
12
 
ARTICLE II          
PARTICIPATION                                                           13
2.1          
Eligibility                                                                          13
2.2   Commencement of
Participation                                                   13
2.3   Annual Participation
Agreement                                                  13
2.4   Election of Phantom Investment
Subaccounts                                          14
 
ARTICLE III          DEFERRAL
ELECTIONS                                                       15
3.1    Participant Deferred Salary
Elections                                                  15
3.2    Matching
Allocations                                                                           
16
3.3    Incentive Matching
Allocations                                                                                                                                                 
17
 
ARTICLE IV          
ACCOUNTS                                                                    18
4.1    Maintenance of
Accounts                                                                                    18
4.2    Separate Plan Year
Accounts                                                       18
4.3    Phantom Investment
Subaccounts                                                                     
18
4.4    Administration of Deferral
Accounts                                                  18
4.5    Administration of Company
Accounts                                                                                                                                      
19
4.6    Change of Phantom Investment Subaccounts and Phantom Stock
Units                                                                            
21
4.7    Transferred
Accounts                                                                                                                                                                   
21
 
ARTICLE
V    VESTING                                                                  23
5.1    Vesting                                                                            
23
 
ARTICLE
VI   DISTRIBUTIONS                                                                                                                          
24
6.1    Distribution
Elections                                                                                   
24
6.2    Change-of-Form Elections and Additional Deferral
Elections                                                                                               
25
6.3    Payment                                                                                          
25
6.4    Unforeseeable
Emergency                                                    26
6.5    Termination of
Employment                                                                 27
6.6    Taxes                                                                28
6.7    Acceleration of
Payment                                                       28
 
ARTICLE VII         DEATH
BENEFITS                                                         29
7.1    Designation of
Beneficiaries                                                         29
7.2    Death
Benefit                                                           29
 
ARTICLE VIII       
CLAIMS                                                                   30
8.1    Claims
Procedure                                                            30
8.2    Claims Review
Procedure                                                              30
 
ARTICLE IX         
ADMINISTRATION                                                                                     
31
9.1           
Committee                                                                               
31
9.2           
Authority                                                                 31
 
ARTICLE X    AMENDMENT AND TERMINATION OF THE
PLAN                                           33
10.1   Amendment of the
Plan                                                        33
10.2   Termination of the
Plan                                                                                                                                                               
33
10.3   No Impairment of
Benefits                                                                                   33
 
ARTICLE XI    FUNDING AND CLAIM
STATUS                                                                                           
34
11.1    General
Provisions                                                                                                                                                                      
34
 
ARTICLE XII   EFFECT ON EMPLOYMENT OR
ENGAGEMENT                                                                                                                
36
12.1    General                                                                                                                                                                                          
36
 
ARTICLE XIII         GOVERNING
LAW                                                                                                                                                                      
37
13.1          
General                                                                                                                                                                                           
37
 
EXHIBIT
A                                                                                                                                                                                                              
38
  
 


--------------------------------------------------------------------------------





PREAMBLE
 
The Progress Energy, Inc. Management Deferred Compensation Plan (the “Plan”) was
originally adopted by Carolina Power & Light Company effective as of January 1,
2000, and was transferred to Progress Energy, Inc. (the “Sponsor”) effective
August 1, 2000. The Plan is unfunded and will benefit only a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
ARTICLE I  
 


--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
 

1.1  
Account Balance

 
The value in terms of a dollar amount of a Participant’s Deferral Account or
Company Account, as the case may be, as of the last Valuation Date.

1.2  
Additional Deferral Election

 
The election by a Participant under Section 6.2 to defer distribution from a
Plan Year Account.

1.3  
Affiliated Company

 
Any corporation or other entity that is required to be aggregated with the
Sponsor pursuant to Sections 414(b), (c), (m), or (o) of the Code.

1.4  
Board

 
The Board of Directors of the Sponsor.

1.5  
Board Committee

 
The Organization and Compensation Committee of the Board.

1.6  
Change of Control

 
The earliest of the following dates:

(a)  
the date any person or group of persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934), excluding employee benefit plans
of the Sponsor, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Act of 1934) of
securities of the Sponsor representing twenty-five percent (25%) or more of the
combined voting power of the Sponsor’s then outstanding securities (excluding
the acquisition of securities of the Sponsor by an entity at least eighty
percent (80%) of the outstanding voting securities of which are, directly or
indirectly, beneficially owned by the Sponsor); or

(b)  
the date of consummation of a tender offer for the ownership of more than fifty
percent (50%) of the Sponsor’s then outstanding voting securities; or

(c)  
the date of consummation of a merger, share exchange or consolidation of the
Sponsor with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Sponsor outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Sponsor or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or

(d)  
the date, when as a result of a tender offer or exchange offer for the purchase
of securities of the Sponsor (other than such an offer by the Sponsor for its
own securities), or as a result of a proxy contest, merger, share exchange,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or

(e)  
the date the shareholders of the Company approve a plan of complete liquidation
or winding-up of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(f)  
the date of any event which the Board determines should constitute a
Change-of-Control.

A Change-of-Control shall not be deemed to have occurred until a majority of the
members of the Board receive written certification from the Board Committee that
one of the events set forth in this Section 1.6 has occurred. Any determination
that an event described in this Section 1.6 has occurred shall, if made in good
faith on the basis of information available at that time, be conclusive and
binding on the Board Committee, the Company, the Participants and their
beneficiaries for all purposes of the Plan.

1.7  
Change of Form Election

 
The election by a Participant under Section 6.2 to change the form of
distribution of a Plan Year Account.

1.8  
Change-of-Investment Election

 
The election by a Participant under Section 4.6 to change a Phantom Subaccount
for the Participant Deferral Account or Company Account.

1.9  
Code

 
The Internal Revenue Code of 1986, as amended, or any successor statute.

1.10  
Committee

 
The Administrative Committee described in Section 9.1 for administering the
Plan.

1.11  
Company

 
Progress Energy, Inc. or any successor to it in the ownership of substantially
all of its assets and each Affiliated Company that, with the consent of the
Board Committee, adopts the Plan and is included in Exhibit A, as in effect from
time to time.

1.12  
Company Incentive Plans

 
The Sponsor’s Management Incentive Compensation Plan, or any Company sales
incentive plans, marketing incentive plans, and any other cash incentive plans
as determined by the Committee.

1.13  
Continuing Directors

 
The members of the Board at the Effective Date; provided, however, that any
person becoming a director subsequent to such whose election or nomination for
election was supported by 75% or more of the directors who then comprised
Continuing Directors shall be considered to be a Continuing Director.

1.14  
Deemed Investment Return

 
The amounts that are credited (or charged) from time to time to each
Participant’s Deferral Account and Company Account to reflect deemed investment
gains and losses of Phantom Investment Subaccounts.

1.15  
Deferral Election

 
An election to defer Salary pursuant to Section 3.1.

1.16  
Deferrals

 
The deferrals of Salary of a Participant pursuant to Section 3.1.

1.17  
Effective Date

 
January 1, 2000.

1.18  
Eligible Employee

 
An employee of the Company (a) who is eligible to participate in the Sponsor’s
Management Incentive Compensation Plan, or (b) who is eligible to participate in
any other eligible Company Incentive Plan and is determined by the Committee to
be eligible to be a Participant; and who is not excluded from participation
pursuant to Section 2.1(b).

1.19  
Employee Stock Incentive Plan

 
The Employee Stock Incentive Plan as adopted by the Board and any successor to
such plan which provides additional matching allocations under the Progress
Energy 401(k) Savings & Stock Ownership Plan.

1.20  
Enrollment Form

 
The enrollment form prepared by the Company which a Participant must execute to
have Deferrals with respect to a Plan Year.

1.21  
ERISA

 
The Employee Retirement Income Security Act of 1974, as amended.

1.22  
Incentive Matching Allocations

 
The additional match allocation which is to be allocated to a Participant's
Company Account in accordance with Section 3.3.

1.23  
Investment Election

 
The election by a Participant under Sections 2.4 and 4.6 of the Phantom
Investment Subaccounts in which the Participant’s Deferral Accounts and Company
Accounts will be allocated.

1.24  
Matching Allocation

 
A match allocation to a Participant's Company Account of a Participant’s
Matchable Deferrals in accordance with Section 3.2.

1.25  
Net Salary

 
The Salary of a Participant projected to be payable (assuming no deferral
elections under the Plan or the Progress Energy 401(k) Savings & Stock Ownership
Plan) with respect to a Plan Year reduced by the projected Deferrals of a
Participant for the Plan Year under the Plan.

1.26  
Participant

 
An Eligible Employee participating in the Plan pursuant to ARTICLE II.

1.27  
Participant Accounts

 
The aggregate of a Participant’s Deferral Account and Participant’s Company
Accounts.

1.28  
Participant Company Account

 
The notational bookkeeping account maintained under Sections 4.1 and 4.5 to
record Matching Allocations and Incentive Matching Allocations on behalf of a
Participant and the Deemed Investment Return thereon pursuant to the provisions
of the Plan.

1.29  
Participant Deferral Account

 
The notational bookkeeping account maintained under Section 4.1 of the Plan to
record Deferrals of a Participant and the Deemed Investment Return thereon
pursuant to the provisions of the Plan.

1.30  
Participant Matchable Deferral

 
6% of the amount of Deferrals of a Participant for a Plan Year but no greater
than 6% of (A-B) where A is the compensation limit under Section 401(a)(17) of
the Code for the Plan Year and B is the Net Salary of a Participant for the Plan
Year (with any negative differences equating to $0 for purposes of this
calculation); provided, however, that the Participant Matchable Deferrals for an
SMC Participant for a Plan Year shall be an amount equal to 6% of (C - D) where
C is the projected Salary of a Participant for the Plan Year and D is the
compensation limit under Section 401(a)(17) of the Code for the Plan Year.
Participant Matchable Deferrals for a Plan Year shall be determined for each
payroll period during the Plan Year based on projected Matchable Deferrals for
the entire Plan Year.

1.31  
Payment Commencement

 
The date payments are to commence with respect to a Plan Year Account in
accordance with Section 6.1.

1.32  
Phantom Investment Fund

 
A deemed investment option for purposes of the Plan, each of which shall be the
same as those investment options generally available to all participants in the
Progress Energy 401(k) Savings & Stock Ownership Plan, or as otherwise selected
by the Committee.

1.33  
Phantom Funds Account

 
Notational bookkeeping accounts maintained under the Plan at the direction of
the Committee representing allocations of Participants of Phantom Investment
Subaccounts in a Phantom Investment Fund.

1.34  
Phantom Investment Subaccount

 
A notational bookkeeping account maintained under the Plan at the direction of
the Committee representing a deemed investment in one or more Phantom Investment
Funds as directed by the Participant under Sections 2.4 and 4.6.

1.35  
Phantom Stock Unit

 
A hypothetical share of common stock of the Sponsor or its parent company, as
applicable.

1.36  
Plan

 
The Progress Energy, Inc. Management Deferred Compensation Plan as set forth
herein and as amended from time to time.

1.37  
Plan Year

 
The twelve (12) consecutive month periods beginning January 1 and ending the
following December 31 commencing with the Effective Date.

1.38  
Plan Year Accounts

 
The separate Participant Deferral Account and Participant Company Account
maintained under the Plan pursuant to Section 4.2 with respect to a Participant
for each Plan Year a Participant has Deferrals.

1.39  
Progress Energy 401(k) Savings & Stock Ownership Plan

 
The Progress Energy 401(k) Savings & Stock Ownership Plan of the Company adopted
by the Board, as amended from time to time, and any successor to such plan.

1.40  
Retirement Date

 
The date a Participant retires from the Company on or after attaining (i) age 65
with 5 years of service, (ii) age 55 with 15 years of service, (iii) 35 years of
service, (iv) eligibility for retirement under the SSERP if covered under such
plan, or (v) age 50 with 5 years of service as of March 31, 2005, and where the
Participant elects during the period beginning March 15, 2005, and ending April
15, 2005, to retire no later than December 1, 2005, pursuant to the terms of the
Voluntary Enhanced Retirement Program (a “VERP Participant”). Notwithstanding
any other provision of the Plan to the contrary, a VERP Participant may elect on
or before December 31, 2005, to (a) commence payment of the Plan Year Accounts
as of (i) April 1, 2006, (ii) April 1, 2007, or (iii) April 1, 2011 (each a
“Payment Commencement Date”) and (b) provide for the payment of such Plan Year
Accounts in the form of (i) a lump sum or (ii) annual installments over a period
extending from two years to ten years following the Payment Commencement Date.
In the event no other payment election is made by the VERP Participant prior to
January 1, 2006, the VERP Participant shall be deemed to have elected for
payment of the Plan Year Accounts to be made in accordance with the Enrollment
Form submitted by the VERP Participant; provided, that if the VERP Participant
is a “key employee” as defined in Section 416(i) of the Code (but determined
without regard to the 50 employee limit on the number of officers treated as key
employees), the Payment Commencement Date shall not be earlier than six months
after the date of Retirement of the VERP Participant (or, if earlier, the date
of death of the Participant). A VERP Participant may not make any election with
respect to the payment of the Plan Year Accounts after December 31, 2005.

1.41  
Salary

 
The amount of an Eligible Employee's regular annual base salary, payable from
time to time by the Company prior to a Deferral Election under the Plan and
prior to any deferral election under the Progress Energy 401(k) Savings & Stock
Ownership Plan.

1.42  
SMC Participant

 
A senior executive officer of the Company who is a member of the “Senior
Management Committee” of the Sponsor.

1.43  
Sponsor

 
Progress Energy, Inc. and its successors in interest.

1.44  
SSERP

 
The Supplemental Senior Executive Retirement Plan of the Company.

1.45  
Valuation Date

 
The last day of each calendar month and such other dates as selected by the
Committee, in its sole discretion.

1.46  
Value

 
The value of an account maintained under the Plan based on the fair market value
of notational investments of Phantom Investment Subaccounts and Phantom Stock
Units, as the case may be, as of the last Valuation Date. For purposes of
calculating Value as of the end of a Plan Year, accrued but unallocated
Incentive Matching Allocations shall be taken into consideration with respect to
Participant Company Accounts.

1.47  
Years of Service

 
Years of service of a Participant as calculated under the Progress Energy 401(k)
Savings & Stock Ownership Plan.




--------------------------------------------------------------------------------





ARTICLE II
PARTICIPATION
 

2.1  
Eligibility

 
(a)  Participation in the Plan shall be limited to Eligible Employees.
(b)  The Committee, in its sole discretion, may at any time limit the
participation of an Eligible Employee in the Plan so as to assure that the Plan
will not be subject to the provisions of parts 2, 3 and 4 of Title I of ERISA.

2.2  
Commencement of Participation

 
Each Eligible Employee on the Effective Date may elect to become a Participant
as of the Effective Date by completing and submitting an Enrollment Form to the
Sponsor’s designated agent by November 30, 1999. An employee of the Company
first becoming an Eligible Employee after January 1, 2000, may elect to become a
Participant effective as of thirty days after first becoming an Eligible
Employee by completing and submitting an Enrollment Form to the Sponsor’s
designated agent within such thirty-day period. An Eligible Employee who is not
a Participant may elect to become a Participant as of the first day of a Plan
Year commencing after December 31, 2000, by completing and submitting an
Enrollment Form to the Sponsor’s designated agent by November 30 prior to the
first day of the Plan Year as of which participation is to commence.

2.3  
Annual Participation Agreement

 
Each Participant shall complete a new Enrollment Form with respect to a Plan
Year by November 30 prior to the commencement of the Plan Year. If the
Participant does not complete such form and submit it to the Sponsor’s
designated agent by November 30, the Participant will have no Deferrals for the
following Plan Year.

2.4  
Election of Phantom Investment Subaccounts

 
Each Participant shall elect on his Enrollment Form the allocation of his Plan
Year Participant Deferral Account among the Phantom Investment Subaccounts.




--------------------------------------------------------------------------------





ARTICLE III
DEFERRAL ELECTIONS
 

3.1  
Participant Deferred Salary Elections

 
(a)  A Participant completing an Enrollment Form in accordance with Sections 2.2
or 2.3 may make an election, pursuant to this Section 3.1, to defer his or her
Salary (a “Deferral Election”) in accordance with the Plan. A Deferral Election
shall apply only to the Participant’s Salary for the Plan Year specified in the
Enrollment Form.
(b)  The amount of Salary that may be deferred by a Participant shall be based
on their target incentive level under the Sponsor’s Management Incentive
Compensation Plan (“MICP”); or, for Participants in Company Incentive Plans
other than the MICP, their target incentive level assuming that they
participated in the MICP. Deferral Elections shall be made on the Enrollment
Form for the applicable Plan Year pursuant to the following limitations:
(i)  A Participant who is (or would be) eligible for a bonus at the 20% of
salary target incentive level (the “Target”) for the
 Plan Year  under the MICP may defer up to 15% of Salary.
(ii)  A Participant who is (or would be) eligible for a bonus at the 25% of
salary Target for the Plan Year under the MICP may defer
up to 25% of Salary.
(iii)  A Participant who is (or would be) eligible for a bonus at the 35% or
more of salary Target under the MICP may defer up to
 50% of Salary.
All Deferrals shall be in increments of 5% of Salary. The minimum projected
Deferrals for a Plan Year for a Participant who commences Deferrals after the
beginning of a Plan Year in accordance with Section 2.2 shall be $1,000.
(c)  A Deferral Election once made with respect to a Plan Year, cannot be
changed or revoked. In the case of a new Participant, the Deferral Election will
apply only to amounts that are both paid after the election is made and earned
for services performed after the election is made. The amount of Salary that is
deferred pursuant to a Deferral Election will reduce the Participant Salary
proportionately throughout the applicable Plan Year or, in the case of a new
Participant, throughout the portion of the Plan Year to which the Deferral
Election is applicable.
(d)  A dollar amount equal to the Salary deferred pursuant to this Section 3.1
(“Deferrals”) at each applicable payroll date shall be credited to the
Participant’s Deferral Account within ten business days following the applicable
payroll date.

3.2  
Matching Allocations

 
A Participant who has made a Deferral Election with respect to a Plan Year and
has Participant Matchable Deferrals for such Plan Year shall receive a credit to
his Participant Company Account of a Matching Allocation for such Plan Year. The
Matching Allocation with respect to a Plan Year shall equal 50% of the
Participant Matchable Deferrals. Matching Allocations shall be credited to the
Participant Company Account within ten business days following the applicable
payroll date, based on a pro-rata portion of projected Matchable Deferrals for
the Plan Year applicable to each payroll period during the Plan Year.

3.3  
Incentive Matching Allocations

 
Participants with Matchable Deferrals for a Plan Year shall receive a credit to
their Participant Company Account for the Plan Year of an Incentive Matching
Allocation if an “Incentive Matching Allocation” is provided under the Progress
Energy 401(k) Savings & Stock Ownership Plan for the Plan Year. The Incentive
Matching Allocation shall equal that percentage of the Participant Matchable
Deferrals for the Plan Year equal to the “Incentive Matching Allocation” (stated
as a percentage) provided (or that would have been provided if the Participant
participated) under the Progress Energy 401(k) Savings & Stock Ownership Plan
for such Plan Year. Incentive Matching Allocations with respect to a Plan Year,
if any, shall be credited to a Participant’s Company Account in accordance with
Section 4.5 pursuant to rules and procedures adopted by the Committee
approximately coincident with the credit under the Progress Energy 401(k)
Savings & Stock Ownership Plan of “Incentive Matching Allocations” following the
end of a Plan Year; provided, however, no such allocation shall be made if a
Participant is not employed at the end of the applicable Plan Year, unless the
Participant retired, died, or became disabled during the Plan Year.




--------------------------------------------------------------------------------





ARTICLE IV
ACCOUNTS
 

4.1  
Maintenance of Accounts

 
The Committee shall maintain a Participant Deferral Account and a Participant
Company Account for each Participant. There shall be credited to a Participant's
Deferral Account all Deferrals by a Participant under the Plan and there shall
be credited to a Participant's Company Account all Matching Allocations and
Incentive Matching Allocations with respect to a Participant under the Plan in
accordance with Sections 3.2 and 3.3.

4.2  
Separate Plan Year Accounts

 
The Committee shall maintain a separate Participant Deferral Account and
Participant Company Account for each Plan Year a Participant has Deferrals
(separately a “Plan Year Deferral Account” and a “Plan Year Company Account” and
together the “Plan Year Account”).

4.3  
Phantom Investment Subaccounts

 
The Committee shall maintain separate Phantom Investment Subaccounts
representing deemed investments in Phantom Investment Funds as directed by the
Participant. Phantom Investment Subaccounts shall be valued as of each Valuation
Date based on the notional investments of each such account, pursuant to rules
and procedures adopted by the Committee.

4.4  
Administration of Deferral Accounts

 
(a)  A Participant's Deferral Accounts shall be comprised in total, of units in
Phantom Investment Subaccounts.
(b)  Participants shall allocate their Deferrals among Phantom Investment
Subaccounts pursuant to elections under Section 2.4.
(c)  The Value of that portion of a Participant’s Deferral Account allocated to
a Phantom Investment Subaccount shall be changed on each Valuation Date to
reflect the new Value of the Phantom Investment Subaccount.
(d)  The interest of a Participant’s Deferral Account in a Phantom Investment
Subaccount shall be stated in a unit value or dollar amount, as determined by
the Committee.

4.5  
Administration of Company Accounts

 
(a)  A Participant’s Company Account shall be comprised of Phantom Investment
Fund units which shall be recorded in Phantom Investment Subaccounts. All
Matching Allocations and Incentive Matching Allocations shall be recorded in
Phantom Investment Subaccounts and shall be deemed invested in Phantom Stock
Units, units of other Phantom Investment Funds, or a combination of Phantom
Stock Units and other Phantom Investment Funds as determined by the Committee in
its sole discretion. To the extent the Matching Allocations and Incentive
Matching Allocations are initially deemed to be invested in Phantom Stock Units,
the number of Phantom Stock Units will be determined on the date of each
allocation under the Plan based on the closing price of a share of common stock
of the Sponsor on the New York Stock Exchange on the date of each allocation. To
the extent the Matching Allocations and Incentive Matching Allocations are
initially deemed to be invested in one or more Phantom Investment Funds (other
than Phantom Stock Units), the number of units in these Phantom Investment Funds
will be determined on the date of each allocation under the Plan, using the
closing price of the units of the underlying investment fund on which the
Phantom Investment fund is based, on the date of each allocation.
(b)  The number of Phantom Stock Units allocated to a Participant’s Company
Account shall be adjusted periodically to reflect the deemed reinvestment of
dividends on Sponsor common stock in additional Phantom Stock Units.
(c)  In the event there is any change in the common stock of the Sponsor,
through merger, consolidation, reorganization, recapitalization (other than
pursuant to bankruptcy proceedings), stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
dividend in kind or other like change in capital structure (an “Adjustment
Event”), the number of Phantom Stock Units subject to the Plan shall be adjusted
by the Committee in its sole judgment so as to give appropriate effect to such
Adjustment Event. Any fractional units resulting from such adjustment may be
eliminated. Each successive Adjustment Event shall result in the consideration
by the Committee of whether any adjustment to the number of Phantom Stock Units
subject to the Plan is necessary in the Committee’s judgment. Issuance of common
stock or securities convertible into common stock for value will not be deemed
to be an Adjustment Event unless otherwise expressly determined by the
Committee.

4.6  
Change of Phantom Investment Subaccounts and Phantom Stock Units

 
(a)  A Participant may elect to reallocate the value of his Phantom Investment
Subaccounts comprising his Deferral Accounts among other Phantom Investment
Subaccounts and change the allocation of future Deferrals among Phantom
Investment Subaccounts once per calendar month, pursuant to uniform rules and
procedures adopted by the Committee.
(b)  A Participant may elect to reallocate Phantom Investment Subaccounts
comprising his Company Account, once per calendar month, pursuant to uniform
rules adopted by the Committee.

4.7  
Transferred Accounts

 
(a)  Effective as of the Effective Date, the Value of a SMC Participant’s
Company Account shall include the value of such Participant’s deferral account
as of such date (being a “Transferred Account”) under the Carolina Power & Light
Executive Deferred Compensation Plan, but only to the extent the Participant
acknowledges in writing he has no further interest in the Executive Deferred
Compensation Plan.
(b)  Effective on the Effective Date, the Value of any Participant’s Company
Account shall include the value of such Participant’s additional benefits
(currently recorded as phantom Company stock units) granted under Article
VIII.2. (also being a “Transferred Account”) under the Company’s Deferred
Compensation Plan for Key Management Employees, but only to the extent the
Participant acknowledges in writing that he has no further interest in these
benefits in the Company’s Deferred Compensation Plan for key Management
Employees.
(c)  The total value of the Transferred Accounts as described in this Section
4.7 shall be deemed a vested Company Account for all purposes of the Plan.




--------------------------------------------------------------------------------





ARTICLE V
VESTING
 

5.1  
Vesting

 
A Participant’s Deferral Accounts shall be 100% vested at all times. A
Participant’s Company Accounts shall vest in accordance with the following
schedule:
Years of Service
 
 Percent of Vesting
 
Less than 1
0
1 or more
 
100%
 







--------------------------------------------------------------------------------





ARTICLE VI
DISTRIBUTIONS
 

6.1  
Distribution Elections

 
A Participant when making a Deferral Election pursuant to an Enrollment Form
with respect to a Plan Year shall elect on such Enrollment Form (a) to defer the
payment of his Plan Year Accounts with respect to such Plan Year, in accordance
with the Plan until (i) the April 1 following the date that is five years from
the last day of such Plan Year, (ii) the April 1 following the Participant’s
Retirement or (iii) the April 1 following the first anniversary of the
Participant’s Retirement (each a “Payment Commencement Date”) and (b) to provide
for the payment of such Plan Year Account in the form of (i) a lump sum or (ii)
approximately equal installments over a period extending from two years to ten
years (by paying a fraction of the account balance each year during such
period), as elected by the Participant. Except as otherwise provided in this
ARTICLE VI, such elections may not be changed or revoked. Notwithstanding the
foregoing, if the Participant is a “key employee” as defined in Section 416(i)
of the Code (but determined without regard to the 50 employee limit on the
number of officers treated as key employees), payment of amounts deferred after
December 31, 2004, shall not be made pursuant to an election under Section
6.1(a)(ii) above before six months after the date of separation from service for
any reason including Retirement (or, if earlier, the date of death of the
Participant). For this purpose, an amount will be considered deferred after
December 31, 2004, if it is not earned and vested on such date, and shall
include the Matching Allocation, Incentive Matching Allocation and Deemed
Investment Return with respect to such Deferrals.

6.2  
Change-of-Form Elections and Additional Deferral Elections

 
(a)  Any Participant who has made elections under Section 6.1 with respect to
amounts deferred before January 1, 2005, may change such elections pursuant to
this Section 6.2(a) as in effect prior to January 1, 2005, unless such
provisions are materially modified after October 3, 2004. For this purpose, an
amount is considered deferred before January 1, 2005, if the amount is earned
and vested before such date. Such Participant may elect at least one year prior
to the Payment Commencement Date with respect to such Plan Year Accounts a new
Payment Commencement Date that either is five years from the then current
Payment Commencement Date or otherwise is permitted under Section 6.1(a)(ii) or
(iii). Only one such Additional Deferral Election will be permitted with respect
to Plan Year Accounts relating to a particular Plan Year. In addition, the
Participant may elect to change the form of distribution to any of the forms
permitted under Section 6.1(b) by completing a Change-of-Form Elections with
respect to Plan Year Accounts at least one year prior to the applicable Payment
Commencement Date for such accounts.
(b)  Any elections made under Section 6.1 with respect to amounts deferred after
December 31, 2004, shall be irrevocable.

6.3  
Payment

 
Upon occurrence of an event specified in the Participant’s distribution election
under Section 6.1 (a “Distribution Event”) with respect to Plan Year Accounts,
as modified by any applicable subsequent Additional Deferral Election under
Section 6.2, the Account Balance of a Participant’s Plan Year Accounts shall be
paid by the Company to the Participant in the form elected under Section 6.1.
Such payments shall commence as soon as practicable and in no event more than 30
days following the occurrence of the Distribution Event.

6.4  
Unforeseeable Emergency

 
In case of an unforeseeable emergency, a Participant may request the Committee,
on a form to be provided by the Committee or its delegate, that payment of the
vested portion of Participant Accounts be made earlier than the date provided
under the Plan.
An “unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
The Committee shall consider any requests for payment under this Section 6.4 on
a uniform and nondiscriminatory basis and in accordance with the standards of
interpretation described in Section 409A of the Code and the regulations
thereunder. If the request is granted, the amounts distributed will not exceed
the amounts necessary to alleviate the unforeseeable emergency plus amounts
necessary to pay taxes reasonably anticipated as result of the distribution,
after taking into account the extent to which the unforeseeable emergency may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause severe financial hardship).
In the event of a hardship determination by the Committee, the Company shall pay
out in a lump sum to the Participant such portion of the Participant Accounts as
determined by the Committee and Deferrals by the Participant for the Plan Year
in which the hardship distribution is made will cease.

6.5  
Termination of Employment

 
In the event of the termination of the employment of a Participant with the
Company and any parent, subsidiary or affiliate for any reason, prior to the
Retirement or death of the Participant, the vested portion of the Participant
Accounts of such Participant shall be paid in a lump sum to such Participant
based on the Value of such accounts as of the Valuation Date coincident with or
immediately preceding the date of distribution. Such payment shall be made as
soon as administratively practicable following the Participant’s termination
date as determined under the Company’s normal administrative practices. The
nonvested portion of a terminated Participant’s Company Account shall be
forfeited by the Participant. In the event of the termination of employment of a
SMC Participant for whom no Deferral Election was made for a Plan Year, any
Matching Allocation, Incentive Matching Allocation and Deemed Investment Return
allocated to such Participant shall be distributed to the Participant following
termination of employment in accordance with this Section 6.5. In the event of
the Retirement of a Participant prior to the Payment Commencement Date elected
by the Participant under Section 6.1(a)(i) with respect to a Plan Year Account,
distribution of such account shall commence no later than April 1 following the
first anniversary of the Participant’s Retirement. Notwithstanding the
foregoing, if the Participant is a “key employee” as defined in Section 416(i)
of the Code (but determined without regard to the 50 employee limit on the
number of officers treated as key employees), payment of amounts deferred after
December 31, 2004, shall not be made before six months after the date of
separation from service for any reason including Retirement (or, if earlier, the
date of death of the Participant). For this purpose, an amount will be
considered deferred after December 31, 2004, if it is not earned and vested on
such date, and shall include the Matching Allocation, Incentive Matching
Allocation and Deemed Investment Return with respect to such Deferrals.

6.6  
Taxes

 
The Company shall deduct from all payments under the Plan federal, state and
local income and employment taxes, as required by applicable law. Deferrals will
be taken into account for purposes of any tax or withholding obligation under
the Federal Insurance Contributions Act and Federal Unemployment Tax Act in the
year of the Deferrals, as required by Sections 3121(v) and 3306(r) of the Code
and the regulations thereunder. Amounts required to be withheld in the year of
the Deferrals pursuant to Sections 3121(v) and 3306(r) shall be withheld out of
current wages or other compensation paid by the Company to the Participant.

6.7  
Acceleration of Payment

 
The acceleration of the time or schedule of any payment due under the Plan is
prohibited except as provided in regulations and administrative guidance
provided under Section 409A of the Code. It is not an acceleration of the time
or schedule of payment if the Company waives or accelerates the vesting
requirements applicable to a benefit under the Plan.




--------------------------------------------------------------------------------





ARTICLE VI
DEATH BENEFITS
 

7.1  
Designation of Beneficiaries

 
The Participant’s beneficiary under this Plan entitled to receive benefits under
the Plan in the event of the Participant’s death shall be designated by the
Participant on a form provided by the Committee. In the absence of such
designation or in the event the designated beneficiary has predeceased the
Participant, the beneficiary shall be deemed the estate of the Participant.

7.2  
Death Benefit

 
In the event of the death of a Participant prior to the payout of his
Participant Accounts, the Value of the remaining portion of the Participant
Accounts shall be paid by the Company in a lump sum to the Participant’s
beneficiary (as defined under Section 7.1) based on the Value of such accounts
on the Valuation Date immediately following the date of death. Payment shall be
made as soon as administratively practicable following such Valuation Date
pursuant to rules and procedures adopted by the Committee.




--------------------------------------------------------------------------------





ARTICLE VIII
CLAIMS
 

8.1  
Claims Procedure

 
If any Participant or his or her beneficiary has a claim for benefits which is
not being paid, such claimant may file with the Committee a written claim
setting forth the amount and nature of the claim, supporting facts, and the
claimant’s address. The Committee shall notify each claimant of its decision in
writing by registered or certified mail within sixty (60) days after its receipt
of a claim or, under special circumstances, within ninety (90) days after its
receipt of a claim. If a claim is denied, the written notice of denial shall set
forth the reasons for such denial, refer to pertinent Plan provisions on which
the denial is based, describe any additional material or information necessary
for the claimant to realize the claim, and explain the claims review procedure
under the Plan.

8.2  
Claims Review Procedure

 
A claimant whose claim has been denied, or such claimant’s duly authorized
representative, may file, within sixty (60) days after notice of such denial is
received by the claimant, a written request for review of such claim by the
Committee. If a request is so filed, the Committee shall review the claim and
notify the claimant in writing of its decision within sixty (60) days after
receipt of such request. In special circumstances, the Committee may extend for
up to sixty (60) additional days the deadline for its decision. The notice of
the final decision of the Committee shall include the reasons for its decision
and specific references to the Plan provisions on which the decision is based.
The decision of the Committee shall be final and binding on all parties.




--------------------------------------------------------------------------------





ARTICLE IX
ADMINISTRATION
 

9.1  
Committee

 
The Administrative Committee consisting of not less than three (3) or more than
seven (7) persons appointed by the Board Committee or its delegate to administer
the Plan.

9.2  
Authority

 
(a)  The Committee shall have the exclusive right to interpret the Plan to the
maximum extent permitted by law, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary or
advisable for the administration of the Plan, including the determination under
Section 9.2(b) herein. The decisions, actions and records of the Committee shall
be conclusive and binding upon the Company and all persons having or claiming to
have any right or interest in or under the Plan
(b)  The Committee may delegate to one or more agents, or to the Company such
administrative duties as it may deem advisable. The Committee may employ such
legal or other counsel and consultants as it may deem desirable for the
administration of the Plan and may rely upon any opinion or determination
received from counsel or consultant.
(c)  No member of the Committee shall be directly or indirectly responsible or
otherwise liable for any action taken or any failure to take action as a member
of the Committee, except for such action, default, exercise or failure to
exercise resulting from such member’s gross negligence or willful misconduct. No
member of the Committee shall be liable in any way for the acts or defaults of
any other member of the Committee, or any of its advisors, agents or
representatives.
(d)  The Company shall indemnify and hold harmless each member of the Committee
against any and all expenses and liabilities arising out of his or her own
activities relating to the Committee, except for expenses and liabilities
arising out of a member’s gross negligence or willful misconduct.
(e)  The Company shall furnish to the Committee all information the Committee
may deem appropriate for the exercise of its powers and duties in the
administration of the Plan. The Committee shall be entitled to rely on any
information provided by the Company without any investigation thereof.
(f)  No member of the Committee may act, vote or otherwise influence a decision
of such Committee relating to his or her benefits, if any, under the Plan.




--------------------------------------------------------------------------------





ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN
 

10.1  
Amendment of the Plan

 
The Plan may be wholly or partially amended or otherwise modified at any time by
the Board or the Board Committee consistent with the requirements of Section
409A of the Code.

10.2  
Termination of the Plan

 
The Plan may be terminated at any time by written action of the Board or the
Board Committee or by the Committee as provided under the Plan; provided, that
termination of the Plan shall not affect the distribution of the Participant
Accounts (except as otherwise permitted under Section 409A of the Code).
Notwithstanding the foregoing, the Plan may be terminated and Participant
Accounts distributed to Participants within twelve months of a “change in
control” as defined for purposes of Section 409A of the Code.

10.3  
No Impairment of Benefits

 
Notwithstanding the provisions of Sections 10.1 and 10.2, no amendment to or
termination of the Plan shall impair any rights to benefits which theretofore
accrued hereunder; provided, however, the payout of all Plan benefits on
termination of the Plan, if permitted pursuant to Section 10.2, or a change of
any Phantom Investment Funds or creation of a substitute for Phantom Investment
Funds as a result of a Plan amendment or action of the Committee shall not
constitute an impairment of any rights or benefits.




--------------------------------------------------------------------------------





ARTICLE XI
FUNDING AND CLAIM STATUS
 

11.1  
General Provisions

 
(a)  The Company shall make no provision for the funding of any Participant
Accounts payable hereunder that (i) would cause the Plan to be a funded plan for
purposes of Section 404(a)(5) of the Code or for purposes of Title I of ERISA,
or (ii) would cause the Plan to be other than an “unfunded and unsecured promise
to pay money or other property in the future” under Treasury Regulations
§ 1.83-3(e); and, except in the case of a Change of Control of the Sponsor, the
Company shall have no obligation to make any arrangements for the accumulation
of funds to pay any amounts under this Plan. Subject to the restrictions of this
Section 11.1(a), the Company, in its sole discretion, may establish one or more
grantor trusts described in Treasury Regulations § 1.677(a)-1(d) to accumulate
funds to pay amounts under this Plan, provided that the assets of such trust(s)
shall be required to be used to satisfy the claims of the Company’s general
creditors in the event of the Company’s bankruptcy or insolvency.
(b)  In the case of a Change of Control, the Company shall, subject to the
restrictions in this paragraph and in Section 11.1(a), irrevocably set aside
funds in one or more such grantor trusts in an amount that is sufficient to pay
each Participant employed by such Company (or beneficiary) the net present value
as of the date on which the Change of Control occurs, of the benefits to which
Participants (or their beneficiaries) would be entitled pursuant to the terms of
the Plan if the Value of their Participant Account would be paid in a lump sum
upon the Change of Control.
(c)  In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any
Participant, such reserve shall not under any circumstances be deemed to be an
asset of this Plan but, at all times, shall remain a part of the general assets
of the Company, subject to claims of the Company’s creditors.
(d)  Participants, their legal representatives and their beneficiaries shall
have no right to anticipate, alienate, sell, assign, transfer, pledge or
encumber their interests in the Plan, nor shall such interests be subject to
attachment, garnishment, levy or execution by or on behalf of creditors of the
Participants or of their beneficiaries.
(e)  Participants shall have no right, title, or interest whatsoever in or to
any investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create a trust of any kind, or a fiduciary relationship
between the Company and any Participant, beneficiary, legal representative or
any other person. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder with respect to a Participant shall be paid from the general
funds of the Company employing such Participant.




--------------------------------------------------------------------------------




ARTICLE XII
EFFECT ON EMPLOYMENT OR ENGAGEMENT
 

12.1  
General

 
Nothing contained in the Plan shall affect, or be construed as affecting, the
terms of employment or engagement of any Participant except to the extent
specifically provided herein. Nothing contained in the Plan shall impose, or be
construed as imposing, an obligation on the Company to continue the employment
or engagement of any Participant.




--------------------------------------------------------------------------------





ARTICLE XIII
GOVERNING LAW
 

13.1  
General

 
The Plan and all actions taken in connection with the Plan shall be governed by
and construed in accordance with the laws of the State of North Carolina without
reference to principles of conflict of laws, except as superseded by applicable
federal law.
* * *








--------------------------------------------------------------------------------





 
 EXHIBIT A
 
Progress Energy Carolinas, Inc.
Progress Energy Service Company, LLC
Progress Energy Ventures, Inc.
Progress Energy Florida, Inc.
Progress Fuels Corporation (corporate employees only)


 